                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:18-cv-284-FDW

WILLIAM KIMBLE, JR.,                )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
 SAINT T. TAPP,                     )                         ORDER
 FNU JAMES,                         )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint pursuant

to 28 U.S.C. § 1915(e) and § 1915A, (Doc. No. 1). Plaintiff is proceeding in forma pauperis.

(Doc. Nos. 8, 10).

       I.      BACKGROUND

       Pro se Plaintiff William Kimble, Jr., is an inmate of the State of North Carolina, currently

incarcerated at Marion Correctional Institution in Marion, North Carolina. Plaintiff filed this

action on September 28, 2018, pursuant to 42 U.S.C. § 1983, naming as Defendants Saint T.

Tapp, identified as the Assistant Unit Manager for the F Unit at Marion, and Defendant FNU

James, identified as the Unit Manager for the F Unit at Marion. Plaintiff purports to bring a

claim against Defendants for deliberate indifference to serious medical needs in violation of his

Eighth Amendment rights. Specifically, Plaintiff alleges that Defendants have refused to allow

Plaintiff to wear his medically prescribed shoes with inserts in them. For relief, Plaintiff seeks to

have his therapeutic shoes returned to him.

        II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint

                                                  1
to determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious

[or] fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore,

§ 1915A requires an initial review of a “complaint in a civil action in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental entity,” and the

court must identify cognizable claims or dismiss the complaint, or any portion of the complaint,

if the complaint is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or seeks monetary relief from a defendant who is immune from such relief. In its

frivolity review, this Court must determine whether the Complaint raises an indisputably

meritless legal theory or is founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

       III.    DISCUSSION

       Claims under 42 U.S.C. § 1983 based on an alleged lack of or inappropriate medical

treatment fall within the Eighth Amendment’s prohibition against cruel and unusual punishment.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state a claim under the Eighth Amendment, a

plaintiff must show a “deliberate indifference to serious medical needs” of the inmate. Id.

“Deliberate indifference requires a showing that the defendants actually knew of and disregarded

a substantial risk of serious injury to the detainee or that they actually knew of and ignored a

detainee’s serious need for medical care.” Young v. City of Mt. Ranier, 238 F.3d 567, 575-76

(4th Cir. 2001) (citations omitted). “To establish that a health care provider’s actions constitute

deliberate indifference to a serious medical need, the treatment must be so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.”

Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

       Allegations that might be sufficient to support negligence and medical malpractice claims

                                                 2
do not, without more, rise to the level of a cognizable § 1983 claim. Estelle, 429 U.S. at 106;

Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (“Deliberate indifference is a very high

standard—a showing of mere negligence will not meet it.”). To be found liable under the Eighth

Amendment, a prison official must know of and consciously or intentionally disregard “an

excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994);

Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998). “[E]ven if a prison doctor is mistaken

or negligent in his diagnosis or treatment, no constitutional issue is raised absent evidence of

abuse, intentional mistreatment, or denial of medical attention.” Stokes v. Hurdle, 393 F. Supp.

757, 762 (D. Md. 1975), aff’d, 535 F.2d 1250 (4th Cir. 1976). The constitutional right is to

medical care. No right exists to the type or scope of care desired by the individual prisoner. Id.

at 763. Therefore, a disagreement “between an inmate and a physician over the inmate’s proper

medical care [does] not state a § 1983 claim unless exceptional circumstances are alleged.”

Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (dismissing the plaintiff’s § 1983 claim

against a defendant physician for allegedly discharging the plaintiff too early from a medical

clinic, as such claim did not rise to the level of deliberate indifference but would, “at most,

constitute a claim of medical malpractice”).

       The Court finds that, assuming that Plaintiff’s allegations are true, and drawing all

reasonable inferences in his favor, Plaintiff’s against Defendants for deliberate indifference to

serious medical needs is not clearly frivolous. Thus, this action survives initial review.

       IV.     CONCLUSION

       For the reasons stated herein, the Court finds that Plaintiff has alleged a claim for

deliberate indifference to serious needs sufficient to survive this Court’s initial review as to

Defendants.

                                                  3
                       IT IS, THEREFORE, ORDERED that:

                   1. Plaintiff’s allegations survive initial review as to Defendants. See 28 U.S.C. §§ 1915(e);

                       1915A.

                   2. This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive service

                       of process for current and former employees of the North Carolina Department of Public

                       Safety (“NCDPS”) in actions filed by North Carolina State prisoners. The Clerk of Court

                       shall commence the procedure for waiver of service as set forth in Local Rule 4.3 for

                       Defendants Tapp and James, who are current or former employees of NCDPS.



Signed: February 11, 2019




                                                               4
